Citation Nr: 0313389	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  00-08 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral knee 
arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, in which entitlement to service 
connection for a bilateral knee injury was denied.  


FINDING OF FACT

Service medical records do not show that the veteran was seen 
for either a right or left knee injury.  


CONCLUSION OF LAW

Bilateral knee arthritis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The June 2001 RO letter informed the veteran of the evidence 
needed to substantiate the claim.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  38 U.S.C.A §§ 5102, 5103A (West Supp. 
2002); 38 C.F.R § 3.159(b) (2002).  At the November 2002 
Videoconference Hearing the veteran named several private 
physicians who treated him for his knee complaints after 
service.  However, one he noted was decease, and one he 
failed to provide an address for.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The provisions of 38 U.S.C.A. § 1154(b) state that in the 
case of any veteran who engaged in combat with the enemy in 
active service, the VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  

At the November 2002 Videoconference Hearing the veteran 
testified that he went into the infantry after basic 
training, the 75th Division.  His Army discharge record 
reveals that his military occupational specialty was bandsman 
cornet.  He served in Normandy, Northern France, Ardennes and 
Rhineland.  He received a World War II Victory medal and a 
Good Conduct Medal.  Unfortunately though, VA does not 
recognize any of these awards as indicative of combat, per 
se. See, e.g., VAOPGCPREC 12-99 (October 18, 1999); see also 
Wood v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991) (a mere presence in a 
combat zone is not sufficient to show that a veteran actually 
engaged in combat with enemy forces).  In this regard the 
veteran's statements regarding the in service knee injury are 
not considered to be competent evidence and are inconsistent 
with his duties in the Army.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The veteran is competent when it regards 
the readily observable features or symptoms of injury or 
illness.  Layno, 6 Vet. App. at 469.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Grottveit, 5 Vet. App. 91, 93 (1993).  

The evidence does not support a finding of entitlement to 
service connection for bilateral knee arthritis.  Service 
medical records do not show that the veteran was seen for any 
complaints, injuries or treatment related to either the right 
or left knee.  

In August 1999 a former Captain of the veteran's wrote that 
due to a bad condition of his knees, which occurred during 
active duty he made a request to a lieutenant colonel medical 
corps doctor to re-classify the veteran to limited service.  
Lay testimony is competent when it regards the readily 
observable features or symptoms of injury or illness.  Layno, 
6 Vet. App. at 469.  However, where the claim involves issues 
of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

In November 1999 a private physician wrote that the veteran 
stated at great length the history of his problem with his 
knees.  The private physician indicated that it was evidence 
that the veteran had a significant injury when he was 
enlisted in the service in World War II and had multiple 
aspirations of fluid accumulation of his knees in those 
years.  The private physician stated that the veteran had 
been going to the VA hospital in New Orleans where he had 
been recommended to have a right total knee replacement.  The 
private physician wrote that by history it was evident that 
the veteran's problems date back to the time he was in the 
service and this should be considered as related to the 
injuries he sustained when he was enlisted in the service.  

In January 2000 a private nurse wrote that the veteran 
incurred knee injuries while in service in the 75th Division, 
Infantry Division, 209th Regiment and received further 
treatment for these in-service injuries after his discharge.  
She wrote that the veteran was in the Army between 1942 and 
1946 and was placed on limited service in Belgium because of 
his recurrent knee problems.  The private nurse indicated 
that after his discharge in January 1946, the veteran 
received further medical treatment in the office of a private 
physician.  She wrote that she worked for this particular 
physician in the capacity of nurse.  She could therefore, 
verify his physically limiting condition and his treatment of 
having water drawn from his knees despite the fact that the 
physician died some years ago and his records no longer 
exist.  

The Board is not bound to accept medical opinions, which are 
based on a history supplied by the veteran where that history 
is unsupported or based on inaccurate factual premises.  See 
Black v. Brown 5 Vet. App. 177 (1993); Swann v. Brown 5 Vet. 
App. 299 (1993); Reonal v. Brown 5 Vet. App. 458 (1993); 
Guimond v. Brown, 6 Vet. App. 69 (1993); see also Owens v. 
Brown, 7 Vet. App. 429 (1995).  The private physician and 
private nurses nexus opinions are based on an inaccurate 
factual premise, as the service medical records do not 
corroborate the reported right and left knee injuries.  Thus, 
direct service connection for bilateral knee arthritis is not 
warranted.  

Bilateral knee arthritis was not verified over a long period 
following the veteran's release from active service.  The 
veteran's active duty ended in 1946 and the first medical 
evidence of bilateral knee arthritis was in 1999 (the private 
nurse did not mention arthritis but rather having water drawn 
from his knees after his discharge in January 1946), over 53 
years after the veteran's termination of service.  The 
evidence does not show that bilateral knee arthritis was 
manifested in service or to a compensable degree within one 
year after the veteran's termination of service.  Therefore, 
it is found that the preponderance of the evidence is against 
the veteran's claim of service connection for bilateral knee 
arthritis on a direct basis or presumptively under the 
provisions of 38 C.F.R. §§ 3.307, 3.309 (2002).

In reaching this decision the Board considered the benefit- 
of-the-doubt rule, but since the preponderance of the 
evidence is against the veteran's claim, this doctrine does 
not apply.  38 U.S.C. § 5107(b).  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Service connection for bilateral knee arthritis is denied.  




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

